Allen, J.
The averment in each count of the indictment that the defendant, “ being then and there an officer, to wit, the financial secretary,” etc. of the corporation, was sufficiently proved by showing that he acted as such officer and was duly elected and installed as such ; and it was immaterial whether or not he gave bond, as required by the laws of the corporation. State v. Goss, 69 Maine, 22. 1 Bish. Crim. Law, (8th ed.) § 464, 2, 3. 1 Russ. Crimes, (7th Am. ed.) 204, 212, 213.

Exceptions overruled.